Deeher, J.
The abstract contains a certificate of the reporter to the effect that it is a true rendering into longhand of his shorthand notes, and that it contains all the testimony offered or introduced, together with motions and objections of counsel, and rulings of the court thereon. The reporter has nothing to do with the preparation of the abstract, and his certificate thereto is of no more effect 'than if made by any other stranger to the.proceedings. Moreover, appellee has expressly denied that the evidence was ever certified, except by the reporter, and no response is made to this denial.
There are no assignments of error. For these reasons, we cannot try or consider the case, and the decree is affirmed.